ON PETITION EOR REHEARING.
Per Curiam.
The appellants have filed a petition for rehearing. The only point made in support of the petition was considered by the court in disposing of the case upon the former hearing. It is again contended that the evidence shows that the note alleged to have been converted was in the possession of the plaintiff Chapman individually at the time the note was transmitted to the defendant bank, leaving him without any right to recover in the action as surviving partner of Meyer & Chapman. But we see no reason for doubting the correctness of the court’s conclusion upon that matter. The basis of the contention is the fact that the note, as produced in evidence, shows an endorsement by Meyer & Chapman to John W. Chapman, and that the letter transmitting the note was signed in the name of J. W. Chapman; and it is stated in the brief in support of the petition for rehearing that said letter was not from the banking house of Meyer & Chapman, but that the sender of the letter and note was J. W. *157Chapman, showing thereby that he was then, individually, in possession of the note. That letter, however, was written upon the stationery of the Meyer & Chapman bank. Its heading is “Banking House of Meyer & Chapman”, and it was signed “J. W. Chapman” with the name “Alden” underneath, showing that the signature was written by Mr. Alden, who was the cashier of the bank, and Mr. Alden testified with reference to it: First, that it was the letter which he wrote transmitting the Kimball note, and, again, that' the request for the note — it not having been sent with the release of the mortgage — was by telephone, and that he “evidently wrote the letter as dictated by Mr. Chapman”. And the fact that Mr. 'Chapman dictated the letter or that his name was signed to it individually is not inconsistent with the fact testified to by both Alden and 'Chapman that the note was then in the possession of and belonged to Meyer & Chapman, or the fact testified to by Alden that the note at that time was one of the bills receivable of the Meyer & Chapman bank. As against the testimony distinctly stating the fact that Meyer & Chapman owned and were in possession of the note at the time it was transmitted to the defendant bank the fact of the endorsement aforesaid without any evidence of a delivery to the endorsee is not sufficient to disprove the fact of possession by the partnership' or to show that the note was in the possession of Chapman individually. Nor does the fact that the letter was dictated by Chapman and signed in his name show that the note had been delivered tcf Chapman so as to complete the endorsement, in view of the testimony that when it was transmitted it was in the possession of the partnership, and the absence of any testimony showing that it had at any time been out of their possession until it was sent to the defendant bank.
The note with the endorsement was introduced in evidence by the defendants, the appellants here, and their counsel inquired specifically of Chapman as to the possession of the note after -it was sent to Cody, and the opportunity was open to appellants to inquire as to whether there had been any change of possession before the note was sent to Cody, *158or at or after the time of the endorsement, or in connection with it. But they seem to have carefully avoided any inquiry as to that matter, and neither Alden nor Chapman' were cross-examined as to the fact .brought out in their testimony that in January, 1912, and up to the time that the note was sent to, the defendant bank Meyer & Chapman were in possession of the note and that it was a part of the property of that partnership. And when the plaintiff sought, by a question referred to in the former opinion, to have the cashier, Alden, explain the fact of the endorsement upon the note an objection thereto was interposed by the defendants, leading to a withdrawal of the question, notwithstanding that the objection was overruled, and the substitution of other questions bringing out the testimony of the witness that the note was one of the 'bills receivable and in the possession of Meyer & Chapman in January, 1912, and also in April, when it was transmitted.
The fact that the note was in the possession of Meyer & Chapman being shown by positive and undisputed testimony there is no room for the presumption of delivery by an endorser who is not in possession, under section 3174, Compiled Statutes, 1910, providing that where the instrument is no longer in possession of a party whose signature appears thereon, a valid and intentional delivery by him is presumed until the contrary is shown. Nor is the testimony of Alden and Chapman with respect to the fact of possession at all analogous to the testimony which was held to amount to a mere legal conclusion if comprehending what was contended in Capitol Hill State Bank v. Rawlins National Bank, 24 Wyo. 423, 160 Pac. 1171, cited and relied upon by the appellants. In that case an officer of the plaintiff bank, which was suing upon a note made to another party and alleged to have been endorsed to it; testified that the note was “negotiated with the plaintiff bank”. The endorsement, which was denied, was not proved unless by that testimony, for it was not introduced nor received in evidence; but it was contended that the testimony that the note was negotiated with the bank proved the fact that it had been *159endorsed and, delivered to the bank by the payee, on the ground, that the' word “negotiated” includes endorsement as well- as delivery of an instrument payable to order. We said that so- far as the use of that word in the question propounded to and answered in the affirmative by the witness may have implied a legally proper and completed transfer, it involved a mere legal conclusion, and without any showing of the facts of the transaction, except as it might tend to show a transfer to the plaintiff by someone not necessarily the payee. And in the former opinion in this case, in holding that the testimony of Alden and Chapman as to the fact of the possession of the note by the partnership was not to be regarded as stating a mere legal conclusion we referred to the distinction between asking a witness to testify to a fact, the existence of which depends upon a collection of facts, or upon the construction of a written instrument, and asking him to testify 'tú a fact, which is, necessarily, within his own knowledge, and the rule because of that distinction that witnesses may testify to facts which are within their own knowledge, even though the facts are such as the court or jury is eventually to determine-.
' We are not convinced that there should be a rehearing for a reconsideration of the question as to whether the note when it was transmitted to the defendant bank was in the possession of Chapman rather than Meyer & Chapman, and no other reasonable ground is. perceived for granting a rehearing. It will, therefore, be denied.

Rehearing denied.